Citation Nr: 1310922	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel









INTRODUCTION

The Veteran had active service from August 1978 to December 1994.  He died in December 2009.

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  In this case, the record reflects that in August 2011, the RO determined the Appellant was the surviving spouse of the Veteran, and that she was a proper person to be substituted as claimant in the Veteran's claims for VA benefits, which were pending at the time of his death.  The Board will address the merits of the appellate claims with the Appellant as substituted party.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Appellant was awarded Dependency Indemnity Compensation (DIC).  See April 2010 Report of Contact.  The Appellant has not appealed this decision, and as such, the issue is not on appeal.  Additionally, the Board notes that while the Veteran submitted a claim for an increased rating for diabetic nephropathy, the Appellant has indicated that she desired to be a substitute claimant for only the two issues of entitlement to a compensable rating for service-connected residuals of diabetic retinopathy, and entitlement to TDIU.  See March 2011 VA-Form 21-4138.  As such, the issue of entitlement to an increased rating for service-connected diabetic nephropathy is not on appeal.
In November 2011 the Board denied the claim of entitlement to a compensable rating for the service-connected residuals of diabetic retinopathy and remanded the issue of entitlement to a TDIU rating for further development; specifically, in order to obtain Social Security Administration (SSA) records, updated VA treatment records, the Veteran's death certificate, and a VA medical opinion.  In July 2008 it was determined that the Veteran's SSA records could not be obtained, the Veteran's VA treatment records were added to the record, and the Veteran's death certificate was obtained.  The Veteran's claims file was sent for a VA examiner's opinion and one was rendered in January 2012.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The November 2011 remand listed the power of attorney as The American Legion; however, during the pendency of the appeal it was determined that the appellant did not have a legal representative because she never filed a VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative.  In January 2013 the Board sent the appellant a letter requesting her to clarify who her representative was and she was told that if she did not respond within thirty days than it would be assumed that she did not want to be represented.  Since the appellant has not responded and there is no valid VA Form 21-22 the Board finds that the appellant is not represented at this time. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; however, they were reviewed by the RO as noted in the November 2012 Supplemental Statement of the Case (SSOC) and by the Board. 



 

FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the record evidence demonstrates that the clinical signs and symptoms associated with the Veteran's service-connected disabilities precluded him securing or following substantially gainful employment, considering his educational and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU rating due to the service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Here, with regard to the issues herein decided, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 





II.  Analysis

Total disability rating for compensation may be assigned where the schedule is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability, the following are to be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as the orthopedic system.  Id.  Consideration is given to such factors as to the extent of the service-connected disability, and employment and educational background, and it must be shown that the service-connected disability produces unemployability without regard to intercurrent disability or advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 3.340, 3.341, 4.16, 4.19.

As noted above, the Veteran is now deceased but the issue of entitlement to TDIU was on appeal at the time of his death.  At the time the Veteran filed his claim for entitlement to a TDIU rating in February 2007 service connection was in effect for right lower extremity peripheral neuropathy (40 percent disabling since August 16, 2001); left lower extremity peripheral neuropathy (40 percent disabling since August 16, 2001); diabetes mellitus (20 percent disabling from March 20, 2001); right subdeltoid bursitis with associated fibromyositis (10 percent disabling from December 24, 1994); degenerative changes of the proximal interphalangeal (PIP) joint of the right toe with callus (noncompensable from December 24, 1994); status post right vein stripping with sensory deficit (noncompensable from December 24, 1994); diabetic retinopathy/macular edema associated with diabetes mellitus (noncompensable from May 11, 2002); and diabetic neuropathy associated with diabetes mellitus (noncompensable from May 11, 2002).  Therefore, the Veteran's combined rating for all his service-connected disabilities at the time of his death was 80 percent.  Thus, the Veteran has met the percentage standards under 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities, alone or in the aggregate, prevent him from securing or following a substantially gainful occupation. 

The Veteran was afforded a VA diabetes mellitus examination in August 2007; it was noted that the Veteran was recently hospitalized for alcohol induced diabetic ketoacidosis and hydration.  The Veteran also stated that he has been hospitalized for uncontrolled diabetes and hypoglycemia many times.  It was noted that the Veteran did not have any restricted activities but did lose 15 to 20 pounds in the past month; he also had hypoglycemic episodes approximately twice a month with symptoms of sweating, shakiness, and hallucinations and they last 15 to 20 minutes after ingestion of sweets.  The Veteran was currently employed as a medical supply technician but had to take frequent breaks when working to rub his feet.  It was at first stated that the Veteran's daily activities were not affected but then it was noted that the Veteran occasionally stumbled, had trouble walking in a darkened theater, used a cane, sometimes was unable to drive his car because he had trouble perceiving the foot pedals, and could not do yard work or vacuum properly.  

In October 2007 the Veteran stated that he had numerous days off due to his diabetes mellitus and was sent to the hospital four times in the past year.  He also stated that he used all of his annual and sick leave and was now using leave without pay; he had taken approximately half of a year off due to his illness.  

In January 2012 a VA examiner reviewed the Veteran's claims file and stated that based on the Veteran's service-connected disabilities of bilateral lower extremity peripheral neuropathy, diabetes mellitus, right subdeltoid bursitis with associate fibromyositits, degenerative changes of the PIP joint right toe with callus, post right vein stripping with sensory deficit, diabetic retinopathy/macular edema and diabetic nephropathy he would be able to work in a sedentary job based on the information in his claims file.  She noted that during one VA examination the Veteran was still working.  She then stated that the Veteran may not be able to perform physical work but it would be mere speculation from review of his social-medical history. 

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt entitlement to a TDIU rating is warranted prior to his death.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The January 2012 VA medical opinion states that the Veteran was able to work in a sedentary job based on his service-connected disabilities but she was not able to opine if the Veteran could perform physical work.  The Board finds that entitlement to TDIU is still warranted because while the January 2012 VA medical opinion takes into consideration that at the August 2007 the Veteran reported that he was working it did not take into account the Veteran's October 2007 statement that he missed half a year from work because of his service-connected disabilities; she also did not take into consideration the Veteran's report at the August 2007 VA examination that he was repeatedly hospitalized because of his service-connected diabetes mellitus and had to take breaks at work and had trouble with his activities of daily living.  Thus, the Board finds that by granting the Veteran the benefit of the doubt that prior to his death he was entitled to a TDIU rating. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted that it was clear that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Therefore, after careful review of the record, including the Veteran's competent and credible statements, the Board finds by granting the Veteran the benefit of the doubt a TDIU rating is warranted.  In sum, the Board finds that the overall impairment due to the service-connected disabilities is currently shown to be such that the Veteran has been precluded from working at all forms of substantially gainful employment consistent with his work and educational background.  Therefore, entitlement to TDIU is warranted. 


ORDER

A TDIU rating due to the service-connected disabilities is granted, subject to the regulations controlling disbursement of VA monetary benefits.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


